Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-13 and 15-21 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim priority for foreign applications CN 201611069046.4, filed on 11/28/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019 is being considered by the examiner.
Drawings
The drawings are objected to because:
Fig. 1 – S1 and S2 use the phrase “…judge whether…”, whereas in the specification, the steps use the phrase “…determine whether…”;
Fig. 5 – S501, S502, S503, and S504 use the phrase “Judge whether…”, whereas in the specification, the steps use the phrase “Determine whether…”;
Fig. 6 – S601, S602, S604, S605, and S606 use the phrase “Judge whether…”, whereas in the specification, the steps use the phrase “Determine whether…”;
Fig. 7 – “Judgment Module 20” should read as --Determination Module 20--;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Objections
Claim 5, 6, and 15-18 are objected to because of the following informalities:
Re. claim 5 ll. 8-9, the phrase, “if the entire driving force is less than or equal to the slip force, then the vehicle being in a slip state, and controlling the vehicle to be in the torque keeping mode,” contains grammatical errors where underlined;
Re. claim 6 ll. 11-12 and claim 15-18 ll. 10-11, the phrase, “…reaches the preset time, then closing the ramp auxiliary system” should read as --…reaches the preset time, then the ramp auxiliary system is closed--;
Re. claim 7 ll. 2, the phrase “…driven by a rim motor, and the system comprises:” should read as  --…driven by a rim motor, and the ramp auxiliary system comprises:--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a determination module configured to…” in claims 7 and 9;
“an activation module configured to…” in claim 7;
“a control module configured to…” in claims 7 and 11;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	Support for the determination module, activation module, and control module cannot be found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, and 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 line 3 and claims 15-18 line 2 recite the limitation of “a preset torque value”. It unclear for instance in claim 6 and 15-18 if applicant intends to introduce a new torque value which is different than the one already claimed in claim 1, line 12-13 “the preset torque”, hence this limitation renders the claim to be indefinite. 
Claim 12 line 3 and claims 19-21 line 2 recite the limitation of “a preset torque value”. It unclear for instance, in claim 6 and 15-18, if applicant intends to introduce a new torque value which is different than the one already claimed in claim 7, line 12-13 “the preset torque”, hence this limitation renders the claim to be indefinite. 
Claim limitations, “a determination module configured to…”, “an activation module configured to…”, and “a control module configured to…” in claims 7, 9, and 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 does not further limit claim 7, because “a vehicle” and “the vehicle” were previously recited in the preamble of claim 7 as structural limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent No. 7,032,697; hereinafter Lee).
Re. claim 1, Lee teaches a control method of a ramp auxiliary system of a vehicle (Lee; col. 2 ll. 39-41, i.e., a method is provided for controlling an auxiliary driving system of a vehicle) wherein the vehicle is driven by a rim motor (Lee; Fig. 1, each wheel/rim may be driven by its own power source 31 and motor 32), and the method comprises:
acquiring current state information of the vehicle (Lee; col. 3 ll. 53-54, i.e., Sensors 70 on the vehicle 10 are used to measure a plurality of driving conditions);
determining whether the ramp auxiliary system meets preset activation conditions according to the current state information, wherein the preset activation conditions are used for activating the ramp auxiliary system (Lee; Fig. 3, i.e., the electronic control unit 36 determines whether to enable "starting on hill mode" (SHM) based on a switch, clutch pedal position, and gear selected; wherein it is determined that the conditions are met by processing information from aforementioned sensors 70);
activating the ramp auxiliary system if the ramp auxiliary system meets the preset activation conditions (Lee; col. 5 ll. 1-7, i.e., If the conditions listed above are present, "Starting On Hill Mode" (SHM) will be activated);
determining whether to control the vehicle to be in a torque keeping mode (Lee; col. 3 ll. 64, i.e., “starting on hill mode” (SHM)) according to the current state information, wherein torque for driving the vehicle is kept unchanged in the torque keeping mode (Lee; col. 5 ll. 32-57, i.e., the torque applied by the auxiliary driving system is shown to be a function of rear wheel radius (constant), mass of the vehicle and occupants (constant), gravitational acceleration (constant), and incline angle (constant at a standstill); meaning that the torque applied while SHM is active will be constant/unchanged as well); and when the vehicle is in the torque keeping mode, driving the vehicle according to the preset torque to prevent the vehicle from slipping (Lee; col. 3 ll. 67 - col. 4 ll. 3, i.e., electronic unit 36 instructs electric motor 32 to provide drive torque so that the vehicle does not slip/roll downhill while in SHM).
claim 2, Lee teaches the control method of the ramp auxiliary system according to claim 1.  Lee further teaches:
the current state information of the vehicle comprises at least one of the current gear of the vehicle, the current vehicle speed of the vehicle, the current slope of the vehicle, accelerator pedal information of the vehicle, brake pedal information of the vehicle, rotation speed information of the rim motor (Lee; col. 3 ll. 53-67, i.e., wheel angular speed sensors (also known to measure vehicle speed in the art), pedal position sensors (clutch, accelerator, and brakes), and gear selection are listed), and orientation information of a head of the vehicle (Lee; col. 6 ll. 13-16, i.e., a longitudinal acceleration displacement value indicates that the vehicle is on an incline, and which direction the head of the vehicle is facing (i.e. uphill or downhill)).
Re. claim 3, Lee teaches the control method of the ramp auxiliary system according to claim 2.  Lee further teaches:
the step of determining whether the ramp auxiliary system meets the preset activation conditions according to the current state information comprises:
controlling the ramp auxiliary system to be in an activation standby state (Lee; col. 4 ll. 54-58, i.e., the operator must flip the “starting on hill mode” (SHM) switch to the “on” position; meaning that the control unit 36 knows the intent of the operator to activate the SHM, and waits/stands-by to activate the SHM until the other subsequent conditions are met) according to the current gear of the vehicle and the current slope of the vehicle (Lee; col. 6 ll. 10-20, i.e., the on/off switch may be replaced with an SHM detection algorithm that activates based on a longitudinal acceleration threshold (indicating that the vehicle is on an incline) and/or gear selection), wherein the activation standby state indicates that the ramp auxiliary system is already started and waits for activation (Lee; Fig. 3, flipping the SHM switch to ON causes the control unit 36 to wait for the remaining two conditions before activating SHM);
after the ramp auxiliary system is in the activation standby state, determining whether the current vehicle speed of the vehicle, the accelerator pedal information of the vehicle and the brake pedal information of the vehicle meet the preset conditions (Lee; col. 4 ll. 8-19, i.e., the control unit 36 may also communicate with wheel angular speed sensors (commonly used to measure vehicle speed) and pedal sensors to monitor engagement of the accelerator pedal, and disengagement of the brake pedal, rolling direction of the vehicle to determine if SHM is needed to prevent the vehicle from rolling down an incline); and
if so, then determining that the ramp auxiliary system meets the preset activation conditions (Lee; col. 5 ll. 1-7, i.e., If the pre-programmed conditions are met, "Starting On Hill Mode" will be activated)
Re. claim 4, Lee teaches the control method of the ramp auxiliary system according to claim 3.  Lee further teaches:
the preset conditions comprise: the current vehicle speed of the vehicle is zero, and when an accelerator pedal of the vehicle is not stepped on and a brake pedal of the vehicle is stepped on, brake force is greater than slip force of the vehicle on a ramp (Lee; col. 4 ll. 8-31, i.e., the control unit 36 may communicate with wheel angular speed sensors (commonly used to measure vehicle speed) and pedal sensors to monitor engagement of the accelerator pedal, and disengagement of the brake pedal, to determine if SHM is needed to prevent the vehicle from rolling backwards).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Re. claim 7, Lee teaches a ramp auxiliary system of a vehicle (Lee; col. 2 ll. 39-41, i.e., auxiliary driving system 30), wherein the vehicle is driven by a rim motor (Lee; Fig. 1, each wheel/rim may be driven by its own power source 31 and motor 32), and the system comprises:
a module configured to acquire current state information of the vehicle (Lee; col. 3 ll. 53-60, i.e., Sensors 70 on the vehicle 10 are used to measure a plurality of driving conditions, and communicate with electronic control unit 36);
a module (Lee; col. 3 ll. 28-31, electronic control unit 36) configured to determine whether the ramp auxiliary system meets preset activation conditions according to the current state information (Lee; col. 3 ll. 53-54, i.e., Sensors 70 on the vehicle 10 are used to measure a plurality of driving conditions), wherein the preset activation conditions are used for activating the ramp auxiliary system (Lee; Fig. 3, i.e., the electronic control unit 36 determines whether to enable "starting on hill mode" (SHM) based on a switch, clutch pedal position, and gear selected; wherein it is 
a module (Lee; col. 3 ll. 28-31, electronic control unit 36) configured to activate the ramp auxiliary system when the ramp auxiliary system meets the preset activation conditions (Lee; col. 5 ll. 1-7, i.e., If the conditions listed above are present, "Starting On Hill Mode" (SHM) will be activated); and
a control module (Lee; col. 3 ll. 28-31, electronic control unit 36) configured to determine whether to control the vehicle to be in a torque keeping mode (Lee; col. 3 ll. 64, i.e., “starting on hill mode” (SHM)) according to the current state information when the ramp auxiliary system is activated, and to drive the vehicle according to preset torque when the vehicle is in the torque keeping mode, to prevent the vehicle from slipping (Lee; col. 3 ll. 67 - col. 4 ll. 3, i.e., electronic unit 36 instructs electric motor 32 to provide drive torque so that the vehicle does not roll downhill while in SHM), wherein the torque for driving the vehicle is kept unchanged in the torque keeping mode (Lee; col. 5 ll. 32-57, i.e., the torque applied by the auxiliary driving system is shown to be a function of rear wheel radius (constant), mass of the vehicle and occupants (constant), gravitational acceleration (constant), and incline angle (constant at a standstill); meaning that the torque applied while SHM is active will be constant/unchanged as well).
Yet, Lee does not explicitly teach a distinct acquisition module, determination module, or activation module.  The instant application, in ¶0058-¶0059 and Fig. 7, disclose these modules as instructions/programs that perform their associated functions (these limitations lack structure and written description as addressed above in the rejection under 112(a) and 112(b)).  However, Lee discloses the computer/electronic control unit 36, which includes a microprocessor and memory (Lee; 
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have the electronic control unit comprise of three distinct modules, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.   This is done for the purpose of controlling torque application through a single computer (Lee; col. 3 ll. 28-31).
Re. claim 8, Lee teaches the ramp auxiliary system of a vehicle according to claim 7.  Lee further teaches:
the current state information of the vehicle comprises at least one of the current gear of the vehicle, the current vehicle speed of the vehicle, the current slope of the vehicle, accelerator pedal information of the vehicle, brake pedal information of the vehicle, rotation speed information of the rim motor (Lee; col. 3 ll. 53-67, i.e., wheel angular speed sensors (commonly used to measure vehicle speed in the art), pedal position sensors (clutch, accelerator, and brakes), and gear selection are listed), and orientation information of a head of the vehicle (Lee; col. 6 ll. 13-16, i.e., a longitudinal acceleration displacement value indicates that the vehicle is on an incline, and which direction the head of the vehicle is facing (i.e. uphill or downhill)).
claim 9, Lee teaches the ramp auxiliary system of a vehicle according to claim 8.  Lee further teaches:
the determination module is configured to control the ramp auxiliary system to be in an activation standby state (Lee; col. 4 ll. 54-58, i.e., the operator must flip the “starting on hill mode” (SHM) switch to the “on” position; meaning that the control unit 36 knows the intent of the operator to activate the SHM, and waits/stands-by to activate the SHM until the other subsequent conditions are met) according to the current gear of the vehicle and the current slope of the vehicle (Lee; col. 6 ll. 10-20, i.e., the on/off switch may be replaced with an SHM detection algorithm that activates based on a longitudinal acceleration threshold (indicating that the vehicle is on an incline) and/or gear selection), the activation standby state indicates that the ramp auxiliary system is already started and waits for activation (Lee; Fig. 3, flipping the SHM switch to ON causes the control unit 36 to wait for the remaining two conditions before activating SHM); and
the determination module is configured to determine whether the ramp auxiliary system meets the preset conditions according to the current vehicle speed of the vehicle, the accelerator pedal information of the vehicle, and the brake pedal information of the vehicle after the ramp auxiliary system is in the activation standby state (Lee; col. 4 ll. 8-19, i.e., the control unit 36 may also communicate with wheel angular speed sensors (commonly used to measure vehicle speed) and pedal sensors to monitor engagement of the accelerator pedal, and disengagement of the brake pedal, rolling direction of the vehicle to determine if SHM is needed to prevent the vehicle from rolling down an incline), and
to determine that the ramp auxiliary system meets the preset activation conditions when the preset conditions are met (Lee; col. 5 ll. 1-7, i.e., If the pre-programmed conditions are met, "Starting On Hill Mode" will be activated).
Re. claim 10, Lee teaches the ramp auxiliary system of the vehicle according to claim 9. Lee further teaches:
the current vehicle speed of the vehicle is zero, and when an accelerator pedal of the vehicle is not stepped on and a brake pedal of the vehicle is stepped on, brake force is greater than slip force of the vehicle on a ramp (Lee; col. 6 ll. 10-20, i.e., a detection algorithm may be used where the sensor values (namely pedal position, longitudinal acceleration, gear selection, and previously taught wheel speed sensors) may be used in the activation of the SHM).
Re. claim 13, Lee teaches the ramp auxiliary system of the vehicle according to claim 7.  Lee further teaches:
		A vehicle (Lee; Fig. 1 & Fig. 2, vehicle 10 comprises auxiliary driving system 30)
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Okuda et al. (U.S. Patent No. 7,996,139; hereinafter Okuda).
Re. claim 5, Lee teaches the control method of the ramp auxiliary system of the vehicle according to claim 2.  Lee further teaches:
the step of determining whether to control the vehicle to be in the torque keeping mode or not according to the current state information comprises:
if the auxiliary driving force is less than or equal to the slip force, then the vehicle being in a slip state, and controlling the vehicle to be in the torque keeping mode, wherein the slip state comprises a front slip state due to downhill reversing and a rear slip state due to uphill starting (Lee; col. 5 ll. 51 - col. 6 ll. 9, i.e., if the roll-back .
	Yet, Lee does not explicitly teach:
determining whether an entire driving force of the vehicle is greater than the slip force of the vehicle on a ramp according to the accelerator pedal information of the vehicle, the brake pedal information, the current gear of the vehicle, the rotation speed information of the rim motor, and the orientation information of the head of the vehicle;
if the entire driving force is less than or equal to the slip force, then the vehicle being in a slip state
	However, in the same field of endeavor, Okuda teaches: 
determining whether an entire driving force of the vehicle is greater than the slip force of the vehicle on a ramp (Okuda; col. 2 ll. 9-18, i.e., if the gradient of the hill causes the vehicle to decelerate, the target driving force is increased until a constant speed condition is achieved; col. 2 ll. 25-29, i.e., the operation of the motor is controlled based on the greater of the driving force demand of the operator, or the target driving force of the control module; meaning that if the target driving force is unable to be met, it will be determined that the entire driving force of the vehicle is less than the slip force of the vehicle on a ramp) according to the accelerator pedal information of the vehicle, the brake pedal information (Okuda; col. 2 ll. 33-38, i.e., driving force demand includes a braking force demand (in response to depression of the brake pedal) and normal driving force demand (in response to depression of the accelerator)), the current gear of the vehicle (Okuda; Fig. 11, S101, i.e., identify gearshift position), the rotation speed information of the rim motor (Okuda; Fig. 11, S100B, i.e., wheel speeds Vw1 to Vw4), and the orientation information of the head of the vehicle (Okuda; Fig. 11, S100B, i.e., Gradients Θfr (longitudinal angle) and Θrl (lateral angle) are measured; meaning that the orientation of the vehicle may be determined based on these angles);
if the entire driving force is less than or equal to the slip force, then the vehicle being in a slip state (Okuda; col. 2 ll. 9-38, i.e., if the throttle position is set to "wide-open" or 100% as a result of the incline and associated target driving force, and the vehicle speed is still declining, the control unit will still see the vehicle in a "slide-down"/slip-state condition on a slope because the entire driving force of the vehicle is lower than the gravitational/slip force on the vehicle)
	Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ramp auxiliary system of Lee by the entire driving force determination technique of Okuda for the purpose of for the purpose of preventing unexpected slide-down of the vehicle along a road gradient while at speed (Okuda; col. 2 ll. 30-32).
Re. claim 11, Lee teaches the ramp auxiliary system of the vehicle according to claim 8.  Lee further teaches:
the control module is configured to control the vehicle to be in a torque keeping mode, wherein the slip state includes comprises a front slip state due to downhill reversing and a rear slip state due to uphill starting (Lee; col. 5 ll. 51 - col. 6 ll. 9, i.e., if the roll-back force is greater than the force of the drive system while "starting on hill" mode is active, a constant, maximum torque is applied by the motors in either direction to slow the rate of descent).
	Yet, Lee does not explicitly teach:
the control module is configured to determine whether entire driving force of the vehicle is greater than slip force of the vehicle on a ramp according to the accelerator pedal information of the vehicle, the brake pedal information, the current gear of the vehicle, the rotation speed information of the rim motor, and the orientation information of the head of the vehicle,
to determine that the vehicle is in a slip state when the entire driving force is less than or equal to the slip force,
	However, in the same field of endeavor, Okuda teaches:
the control module is configured to determine whether entire driving force of the vehicle is greater than slip force of the vehicle on a ramp (Okuda; col. 2 ll. 9-18, i.e., if the gradient of the hill causes the vehicle to decelerate, the target driving force is increased until a constant speed condition is achieved; col. 2 ll. 25-29, i.e., the operation of the motor is controlled based on the greater of the driving force demand of the operator, or the target driving force of the control module; meaning that if the target driving force is unable to be met, it will be determined that the entire driving force of the vehicle is less than the slip force of the vehicle on a ramp) according to the accelerator pedal information of the vehicle, the brake pedal information (Okuda; col. 2 ll. 33-38, i.e., driving force demand includes a braking force demand (in response to depression of the brake pedal) and normal driving force demand (in response to depression of the accelerator)), the current gear of the vehicle (Okuda; Fig. 11, S101, i.e., identify gearshift position),  the rotation speed information of the rim motor (Okuda; Fig. 11, S100B, i.e., wheel speeds Vw1 to Vw4), and the orientation information of the head of the vehicle (Okuda; Fig. 11, S100B, i.e., Gradients Θfr (longitudinal angle) ,
to determine that the vehicle is in a slip state when the entire driving force is less than or equal to the slip force (Okuda; col. 2 ll. 9-38, i.e., if the throttle position is set to "wide-open" or 100% as a result of the incline and associated target driving force, and the vehicle speed is still declining, the control unit will see the vehicle in a "slide-down"/slip-state condition on a slope because the entire driving force of the vehicle is lower than the gravitational/slip force on the vehicle),
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ramp auxiliary system of Lee by the entire driving force determination technique of Okuda for the purpose of for the purpose of preventing unexpected slide-down of the vehicle along a road gradient while at speed (Okuda; col. 2 ll. 30-32).
Claims 6, 12, and 15-21 rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Saito et al. (U.S. Patent No. 7,117,963; hereinafter Saito).
Re. claim 6, Lee teaches the control method of the ramp auxiliary system of the vehicle according to claim 1.  Lee further teaches:
when the vehicle is subjected to driving control by a preset torque value, to determine whether the driving force corresponding to entire actual output torque of the vehicle is greater than the slip force of the vehicle on the ramp (Lee; col. 4 ll. 8-19, i.e., the control unit 36 communicates with wheel angular speed sensors for vehicle movement uphill and pedal sensors to monitor engagement of the accelerator pedal and disengagement of the brake pedal when determining the conditions of using "starting on hill mode"; meaning that when the brake is released, the accelerator is 
if the driving force corresponding to the entire actual output torque of the vehicle is greater than the slip force of the vehicle on the ramp, then closing the ramp auxiliary system (Lee; col. 4 ll. 28-32, col. 4 ll. 48-52, i.e., when the vehicle is driven by the primary driving system, the electronic control unit deactivates "starting on hill mode"; meaning that the ramp auxiliary system is closed once the primary drive system is propelling the vehicle uphill);
	Yet, Lee does not explicitly teach:
if the driving force corresponding to the entire actual output torque of the vehicle is less than or equal to the slip force of the vehicle on the ramp, then determining whether the time that the vehicle is in the torque keeping mode reaches preset time; and
if the time that the vehicle is in the torque keeping mode reaches the preset time, then closing the ramp auxiliary system.
	However, in the same field of endeavor, Saito teaches:
if the driving force corresponding to the entire actual output torque of the vehicle is less than or equal to the slip force of the vehicle on the ramp, then determining whether the time that the vehicle is in the torque keeping mode reaches preset time (Saito; col. 9 ll. 39-47, i.e., in the event that the vehicle is stopped on an incline, the second 3-phase motor holds the vehicle on an incline for a time T1 based on the maximum torque required to hold the vehicle; meaning that if the entire output torque is not high enough to move the vehicle uphill, the vehicle will stay in holding mode / torque keeping mode until pre-determined time T1); and
if the time that the vehicle is in the torque keeping mode reaches the preset time, then closing the ramp auxiliary system (Saito; col. 9 ll. 58 - col. 10 ll. 20, i.e., if the vehicle/second motor 16 does not begin moving at a pre-programmed speed threshold within time T1, the motor 16 of the ramp auxiliary system is quickly disengaged/closed and re-engaged/opened, allowing the motor to rotate one phase over and hold for another time period T1; col. 11 ll. 42-45, i.e., the energization of the motor 16 may be reduced to zero; meaning that the ramp auxiliary system is closed).
	While the instant application discloses closing the ramp auxiliary system completely after a predetermined time interval, Saito teaches quickly disengaging/closing and reengaging/opening the motor of his auxiliary drive system. Saito also acknowledges that reducing torque and/or current as low as zero (meaning that the system is closed) after a time T1 is commonly known in the art (Saito; col. 1 ll. 28-65).  This means that the system of Saito is able to completely close/disengage the auxiliary drive system after a time period of T1.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ramp auxiliary system of Lee by the timed torque keeping technique of Saito for the purpose of reducing heat generation in the motor and inverter (Saito; col. 10 ll. 45-47).
Re. claim 12, Lee teaches the ramp auxiliary system of the vehicle according to claim 7.  Lee further teaches:
wherein when the control module performs driving control on the vehicle by a preset torque value (Lee; col. 3 ll. 66 - col. 4 ll. 3, i.e., electronic unit 36 instructs electric motor 32 to provide drive torque so that the vehicle does not roll downhill),
the control module also determines whether driving force corresponding to entire actual output torque of the vehicle is greater than the slip force of the vehicle on the ramp, (Lee; col. 4 ll. 8-19, i.e., the control unit 36 communicates with wheel angular speed sensors for vehicle movement uphill and pedal sensors to monitor engagement of the accelerator pedal and disengagement of the brake pedal when determining the conditions of using "starting on hill mode"; meaning that when the brake is released, the accelerator is depressed, and the control unit 36 detects movement uphill, it is determined that the entire driving force is greater than the slip force pulling the vehicle down the hill),
wherein if the driving force corresponding to the entire actual output torque of the vehicle is greater than the slip force of the vehicle on the ramp, the control module closes the ramp auxiliary system (Lee; col. 4 ll. 28-32, col. 4 ll. 48-52, i.e., when the vehicle is driven by the primary driving system, the electronic control unit deactivates "starting on hill mode"; meaning that the ramp auxiliary system is closed once the primary drive system is propelling the vehicle uphill);
	Yet, Lee does not explicitly teach:
if the driving force corresponding to the entire actual output torque of the vehicle is less than or equal to the slip force of the vehicle on the ramp, the control module determines whether the time that the vehicle is in the torque keeping mode reaches preset time;
and if the time that the vehicle is in the torque keeping mode reaches the preset time, the control module closes the ramp auxiliary system.
	However, in the same field of endeavor, Saito teaches:
if the driving force corresponding to the entire actual output torque of the vehicle is less than or equal to the slip force of the vehicle on the ramp, the control module determines whether the time that the vehicle is in the torque keeping mode reaches preset time (Saito; col. 9 ll. 39-47, i.e., in the event that the vehicle is stopped on an incline, the second 3-phase motor holds the vehicle on an incline for a time T1 based on the maximum torque required to hold the vehicle; meaning that if the entire output torque is not high enough to move the vehicle uphill, the vehicle will stay in holding mode / torque keeping mode until pre-determined time T1); and
if the time that the vehicle is in the torque keeping mode reaches the preset time, the control module closes the ramp auxiliary system (Saito; col. 9 ll. 58 - col. 10 ll. 20, i.e., if the vehicle/second motor 16 does not begin moving at a pre-programmed speed threshold within time T1, the motor 16 of the ramp auxiliary system is quickly disengaged/closed and re-engaged/opened, allowing the motor to rotate one phase over and hold for another time period T1; col. 11 ll. 42-45, i.e., the energization of the motor 16 may be reduced to zero; meaning that the ramp auxiliary system is closed).
	While the instant application discloses closing the ramp auxiliary system completely after a predetermined time interval, Saito teaches quickly disengaging/closing and reengaging/opening the motor of his auxiliary drive system. Saito also acknowledges that reducing torque and/or current as low as zero (meaning that the system is closed) after a time T1 is commonly known in the art (Saito; col. 1 ll. 28-65).  This means that the system of Saito is able to completely close/disengage the auxiliary drive system after a time period of T1.
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ramp auxiliary system of Lee by the timed torque keeping technique of Saito for the purpose of reducing heat generation in the motor and inverter (Saito; col. 10 ll. 45-47).
Re. claims 15-18, the claims recite analogous limitations to claim 6, and therefore, are rejected under the same premise.
claims 19-21, the claims recite analogous limitations to claim 12, and therefore, are rejected under the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RACHID BENDIDI/               Primary Examiner, Art Unit 3667